      Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 1 of 22




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 LAPORSHA BROWN, individually and on                    Case No.: 4:21-cv-668
 behalf of all others similarly situated,
                                                        COLLECTIVE ACTION
        Plaintiff,

 v.                                                     ORIGINAL COMPLAINT FOR
                                                        DAMAGES
 NAFPAKTOS, INC. dba DIAMOND CLUB                      1. Failure to Pay Minimum Wages,
 CABARET, a Texas corporation, ERIC                        29 U.S.C. § 206;
 CHRISTOPHER YATES, an individual;                     2. Failure to Pay Overtime Wages,
 JOSE DOE, an individual, and DOE                          29 U.S.C. § 207;
 MANAGERS, 1through 10, and DOES 1                     3. Illegal Kickbacks, 29 C.F.R. §
 through 10, inclusive,                                    531.35;
                                                       4. Unlawful Taking of Tips,
        Defendants.                                        29 U.S.C. § 203; and
                                                       5. Forced Tip Sharing, 29 C.F.R. §
                                                          531.35

                                                        DEMAND FOR JURY TRIAL




                                                 /


       Plaintiff LAPORSHA BROWN (“Plaintiff”), individually and on behalf of all others
similarly situated, alleges the following upon information and belief, based upon investigation of
counsel, published reports, and personal knowledge:
I.     NATURE OF THE ACTION
       1.      Plaintiff alleges causes of action against defendants NAFPAKTOS, INC. dba
DIAMOND CLUB CABARET, a Texas corporation, ERIC CHRISTOPHER YATES, an
individual, JOSE DOE, an individual, DOE MANAGERS 1 through 10, and DOES 1 through 10,
inclusive (collectively, “Defendants” or “Diamond Club”) for damages due to Defendants’
evading the mandatory minimum wage and overtime provisions of the Fair Labor Standards Act,

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 1 OF 22
      Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 2 of 22




29 U.S.C. §§ 201, et seq.(“FLSA”), illegally absconding with Plaintiff’s tips and demanding
illegal kickbacks including in the form of “House Fees.”
       2.         These causes of action arise from Defendants’ willful actions while Plaintiff was
employed by Defendants in the preceding three-year period to the filing of this Complaint. During
their time being employed by Defendants, Plaintiff was denied minimum wage payments and
denied overtime as part of Defendants’ scheme to classify Plaintiff and other dancers/entertainers
as “independent contractors.” As the Department of Labor explained in a recent Administrative
Interpretation:

            Misclassification of employees as independent contractors is found in an
            increasing number of workplaces in the United States, in part reflecting
            larger restructuring of business organizations. When employers improperly
            classify employees as independent contractors, the employees may not
            receive important workplace protections such as the minimum wage,
            overtime compensation, unemployment insurance, and workers’
            compensation. Misclassification also results in lower tax revenues for
            government and an uneven playing field for employers who properly
            classify their workers. Although independent contracting relationships can
            be advantageous for workers and businesses, some employees may be
            intentionally misclassified as a means to cut costs and avoid compliance with
            labor laws.1


As alleged in more detail below, that is exactly what Defendants are doing in this case.

       3.         Plaintiff worked at Defendants’ principal place of business located at 3136-38
Richmond Ave., Houston, Texas 77098.
       4.         Diamond Club failed to pay Plaintiff minimum wages and overtime wages for all
hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

       5.         Defendants’ conduct violates the FLSA, which requires non-exempt employees to
be compensated for their overtime work at a rate of one and one-half (1.5) times their regular rate
of pay. See 29 U.S.C. § 207(a).


1
    See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                               PAGE 2 OF 22
      Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 3 of 22




        6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to
29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.
        7.      Plaintiff brings a collective action to recover the unpaid overtime compensation
and minimum wage owed to them individually and on behalf of all other similarly situated
employees, current and former, of Defendants. Members of the Collective Action are hereinafter
referred to as “FLSA Class Members.”
        8.      As a result of Defendants’ violations, Plaintiff and the FLSA Class Members seek
to recover double damages for failure to pay minimum wage, overtime liquidated damages,
interest, and attorneys’ fees.
II.     PARTIES

        9.      At all times relevant, LAPORSHA BROWN was an individual adult resident of
the State of Texas. Furthermore, LAPORSHA BROWN was employed by Defendants and
qualifies as an “employee” of Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her
consent to this action is attached hereto as Exhibit 1.
        10.     The FLSA Class Members are all current and former exotic dancers who worked
at Defendants’ club, Diamond Club Cabaret located at 3136-38 Richmond Ave., Houston, Texas
77098, at any time starting three (3) years before this Complaint was filed, up to the present.

        11.     NAFPAKTOS, INC. dba DIAMOND CLUB CABARET (“Diamond Club”)
is a Texas corporation with its principal address located at 3136 Richmond Ave., Houston, Texas
77098. At all times mentioned herein, Diamond Club was an “employer” or “joint employer” as
defined by the FLSA, 29 U.S.C. § 203(d) and (g). Diamond Club may be served via its agent for
service of process, Eric Yates, 3136 Richmond Ave., Houston, Texas 77098.
        12.     ERIC CHRISTOPHER YATES (“Yates”) is the President and owner of Diamond
Club who executed policies regarding payment to dancers and management of dancers, including
Plaintiff. Defendant Yates can be served with personal process at 3136 Richmond Ave., Houston,
Texas 77098 or anywhere he may be found.
        13.     Yates acted directly or indirectly on behalf of Diamond Club, and, at all times
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 3 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 4 of 22




mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the
FLSA. He exerted operational and management control over Diamond Club, including day to day
management. He was, and is, frequently present at, owned, directed, controlled, and managed the
operations at Diamond Club. He also controlled the nature, pay structure, and employment
relationship of Plaintiff and the FLSA Class Members. Yates had at all times relevant to this
lawsuit, the authority to hire and fire employees at Diamond Club, the authority to direct and
supervise the work of employees, the authority to sign on the business’ checking accounts,
including payroll accounts, and the authority to make decisions regarding employee compensation
and capital expenditures. Additionally, he was responsible for the day-to-day affairs of Diamond
Club. In particular, he was responsible for determining whether Diamond Club complied with the

FLSA.
        14.   JOSE DOE (“Doe”) was the main manager at Diamond Club who executed
policies regarding payment to dancers and management of dancers, including Plaintiff. Plaintiff
will seek to amend her complaint upon discovering the full name of Jose Doe and any other
individual managers who are personally liable under the FLSA.
        15.   Doe acted directly or indirectly on behalf of Diamond Club, and, at all times
mentioned herein was “employer” or “joint employer” of Plaintiff within the meaning of the

FLSA. He exerted operational and management control over Diamond Club, including day to day
management. He was frequently present at, owned, directed, controlled, and managed the
operations at Diamond Club. He also controlled the nature, pay structure, and employment
relationship of Plaintiff and the FLSA Class Members. Doe had, at all times relevant to this
lawsuit, the authority to hire and fire employees at Diamond Club, the authority to direct and
supervise the work of employees, the authority to sign on the business’ checking accounts,
including payroll accounts, and the authority to make decisions regarding employee compensation
and capital expenditures. Additionally, he was responsible for the day-to-day affairs of Diamond
Club. In particular, he was responsible for determining whether Diamond Club complied with the
FLSA.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 4 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 5 of 22




       16.     DOE MANAGERS 1-10 are the managers/owners who controlled the policies and
enforce the policies related to employment at Diamond Club.
       17.     The true names, capacities, or involvement, whether individual, corporate,
governmental, or associate, of the Defendants named herein as DOES 1 through 10, inclusive are
unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays
for leave to amend this Complaint to show their true names and capacities when the same have
been finally determined. Plaintiff is informed and believes, and upon such information and belief
alleges thereon, that each of the Defendants designated herein as DOE is negligently, intentionally,
strictly liable, or otherwise legally responsible in some manner for the events and happenings
herein referred to, and negligently, strictly liable intentionally or otherwise caused injury and

damages proximately thereby to Plaintiff, as is hereinafter alleged.
       18.     At all material times, Defendants have been an enterprise in commerce or in the
production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA
because they have had employees at their club engaged in commerce, which has travelled in
interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in
interstate commerce. 29 U.S.C. § 203(s)(1).
       19.     Furthermore, Defendants have had, and continue to have, an annual gross business

volume in excess of the statutory standard.
       20.     At all material times during the three (3) years prior to the filing of this action,
Defendants categorized all dancers/entertainers employed at Diamond Club as “independent
contractors” and have failed and refused to pay wages or compensation to such
dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the
production of goods for commerce as required by 29 U.S.C. §§ 206-207.
       21.     Plaintiff is informed and believes that, at all relevant times herein, Defendants
engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the
conduct of its employees and agents, and other Defendants and are vicariously or strictly liable for
the wrongful conduct of its employees and agents as alleged herein.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 5 OF 22
       Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 6 of 22




        22.     Plaintiff is informed and believes, and on that basis alleges that, each of the
Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,
and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the
acts of each of these Defendants are legally attributable to the other Defendants, and that these
Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of
them exercised control over her wage payments and control over her duties.
        23.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant
times, each and every Defendant has been the agent, employee, representative, servant, master,
employer, owner, agent, joint venture, and alter ego of each of the other and each was acting within
the course and scope of his or her ownership, agency, service, joint venture and employment.

        24.     At all times mentioned herein, each and every Defendant was the successor of the
other and each assumes the responsibility for the acts and omissions of all other Defendants.
III.    VENUE AND JURISDICTION
        25.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.
        26.     Venue is proper in this District because all or a substantial portion of the events
forming the basis of this action occurred in this District. Defendants’ club is located in this District

and Plaintiff worked in this District.
IV.     ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
(AGAINST ALL DEFENDANTS)
        A.      FACTUAL ALLEGATIONS
        27.     Defendants operate an adult-oriented entertainment facility located at 3136-38
Richmond Ave., Houston, Texas 77098.
        28.     Defendants’ club located at 3136-38 Richmond Ave., Houston, Texas 77098 and
currently operates under the name “Diamond Club Cabaret” or “Diamond Club.”
        29.     At all times mentioned herein, Defendants were “employer(s)” or “joint
employer(s)” of Plaintiff.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                                PAGE 6 OF 22
      Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 7 of 22




       30.      At all times during the three (3) years prior to the filing of the instant action,
Defendants categorized all dancers/entertainers employed by Defendants as “independent
contractors” and have failed and refused to pay wages to such dancers.
       31.      At all times relevant to this action, Defendants exercised a great deal of operational
and management control over the subject club, particularly in the areas of terms and conditions
of employment applicable to dancers and entertainers.
       32.      Plaintiff worked as dancer/entertainer for Defendants at various times between
March 2018 and approximately November 2018.
       33.      The primary duty of an entertainer is to dance and entertain customers and give
them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.
       34.      Stated differently, entertainers dance on stage, perform table dances, and entertain
customers in VIP rooms, all while nude or semi-nude.
       35.      Plaintiff worked and performed at the adult-oriented entertainment facility
multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated
solely as an adult-oriented entertainment facilities featuring nude or semi-nude female
entertainers.

       36.      Defendants did not pay entertainers on an hourly basis.
       37.      Defendants exercised significant control over Plaintiff during her shifts and would
demand that Plaintiff stay until late in the morning if she worked.
       38.      Defendants set prices for all VIP performances.
       39.      Defendants set the daily cover charge for customers to enter the facility and had
complete control over which customers were allowed in the facility.
       40.      Defendants controlled the means and manner in which Plaintiff could perform.
       41.      Defendants had the authority to suspend, fine, fire, or otherwise discipline
entertainers for non-compliance with their rules regarding dancing.
       42.      Defendants actually suspended, fined, fired, or otherwise disciplined entertainers
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 7 OF 22
      Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 8 of 22




for non-compliance with their rules regarding dancing.
       43.     Although Defendants allowed entertainers to choose their own costumes,
Defendants reserved the right to decide what a particular entertainer was allowed to wear on the
premises. In order to comply with Diamond Club’s dress and appearance standards, Plaintiff
typically expended approximately thirty (30) minutes of time each shift getting ready for work
without being paid any wages for such time getting ready.
       44.     Plaintiff was compensated exclusively through tips from Defendants’ customers.
That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their establishment.
       45.     Defendants also required Plaintiff to share her tips with Defendants, and other non-
service employees who do not customarily receive tips, including disk jockeys and security

personnel.
       46.     Defendants are in violation of the FLSA’s tipped-employee compensation
provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum
of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify Plaintiff
about the tip credit allowance (including the amount to be credited) before the credit was utilized.
That is, Defendants’ exotic dancers were never made aware of how the tip credit allowance
worked or what the amounts to be credited were. Furthermore, Defendants violated 29 U.S.C. §

203(m) because they did not allow Plaintiff to retain all of her tips and instead required that she
divide her tips amongst other employees who do not customarily and regularly receive tips.
Because Defendants violated the tip-pool law, Defendants lose the right to take a credit toward
minimum wage.
       47.     Defendants exercised significant control over Plaintiff through written and
unwritten policies and procedures.
       48.     Diamond Club provided and paid for all advertising and marketing efforts
undertaken on behalf of Diamond Club.
       49.     Diamond Club paid for the buildings used by Diamond Club, maintenance of the
facilities, the sound systems, stages, lights, beverages, and inventory used at the facilities.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                               PAGE 8 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 9 of 22




       50.     Defendants made all hiring decisions regarding wait staff, security, entertainers,
managerial and all other employees on the premises.
       51.     Diamond Club’s opportunity for profit and loss far exceeded Plaintiff’s
opportunity for profit and loss from work at Diamond Club.
       52.     Nude dancing is an integral part of Diamond Club’s operations. Diamond Club’s
advertising and logo prominently displays nude dancing for its customers. Diamond Club is well
known as a “strip club.”
       53.     Diamond Club needs entertainers to successfully and profitably operate the
Diamond Club business model.
       54.     The position of entertainer requires no managerial skill of others.

       55.     The position of entertainer requires little other skill or education, formal or
otherwise.
       56.     The only requirements to become an entertainer at Diamond Club are “physical
attributes” and the ability to dance seductively. Plaintiff did not have a formal interview but
instead was glanced over “up and down” and participated in a brief audition by the manager before
being offered an employment opportunity. The amount of skill required is more akin to an
employment position than that of a typical independent contractor. Defendants do not require

prior experience as an entertainer or any formal dance training as a job condition or prerequisite
to employment. Defendants do not require the submission of an application or a resume as part of
the hiring process.
       57.     Defendants failed to maintain records of wages, fines, fees, tips, and gratuities
and/or service charges paid or received by entertainers.
       58.     Plaintiff was not paid an hourly minimum wage or any hourly wage or salary
despite being present at Defendants’ facility and required to work and entertain its customers at
any time during an eight-plus (8+) hour work shift.
       59.     Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular
minimum wage rate for any hours worked despite being present at Defendants’ facility and
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 9 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 10 of 22




required to work and entertain its customers for longer than eight (8) hours per shift.
           60.   Plaintiff was not paid an hourly minimum wage for the typical thirty (30) minutes
of time expended prior to each shift to get ready for work, including applying makeup and hair,
and to comply with Defendants’ dress and appearance standards. Plaintiff estimates that she spent
at least five hundred U.S. Dollars ($500.00) annually on makeup, hair-related expenses, and
outfits.
           61.   Plaintiff was not paid an hourly minimum wage for the time she was required to
wait at Diamond Club until the premises and the parking lot were cleared of customers.
           62.   The FLSA Class Members had the same pay structure and were under the same
controls as Plaintiff.

           63.   Plaintiff and FLSA Class Members would work over forty (40) hours in some
weeks each worked for Defendants. For example, Plaintiff worked approximately fifty (50) hours
total every week she worked at Diamond Club.
           64.   Defendants have never paid Plaintiff and the FLSA Class Members any amount as
wages whatsoever and have instead unlawfully required Plaintiff and FLSA Class Members to
pay them for the privilege of working.
           65.   The only source of monies received by Plaintiff (and the class she seeks to

represent) relative to their employment with Defendants came in the form of gratuities received
directly from customers, a portion of which Plaintiff and the FLSA Class Members were required
to pay to Defendants.
           66.   Although Plaintiff and the FLSA Class Members are required to and do in fact
frequently work more than forty (40) hours per week, they are not compensated at the FLSA
mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they
receive no compensation whatsoever from Defendants and thus, Defendants violate the minimum
wage requirement of FLSA. See 29 U.S.C. § 206.
           67.   Defendants’ method of paying Plaintiff in violation of the FLSA was willful and
was not based on a good faith and reasonable belief that its conduct complied with the FLSA.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                              PAGE 10 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 11 of 22




Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance with the
FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer within
the meaning of the FLSA, and Plaintiff is entitled to restitution of such fines and fees.
       68.     Plaintiff and FLSA Class Members who worked at Diamond Club performed
precisely the same job duties - dancing and entertaining at Diamond Club.
       69.     Plaintiff and FLSA Class Members who worked at Diamond Club during the
applicable limitations period(s) were subject to the same work rules established by the Defendants
as identified above.
       70.     Plaintiff and FLSA Class Members at Diamond Club were subject to the terms and
conditions of employment and the same degree of control, direction, supervision, promotion, and

investment imposed or performed by Defendants.
       71.     Plaintiff and FLSA Class Members at Diamond Club during the applicable
limitations period(s) were subject to the same across-the-board, uniformly applied corporate
policy mandated by Defendants.
       72.     Plaintiff and the FLSA Class Members at Diamond Club, during the applicable
limitations period, were subject to the same fees and fines imposed by Defendants.
       73.     Defendants required Plaintiff to pay fees to Defendants and other Diamond Club

employees, including but not limited to security personnel, house moms, and disc jockeys.
       74.     Defendants required Plaintiff to pay fees to Defendants and other Diamond Club
employees for reasons other than the pooling of tips among employees who customarily and
regularly received tips.
       75.     As a result of Defendants’ across-the-board, standard operating procedure of
mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure
to pay any wages or compensation whatsoever, it is a certainly that numerous other current and
former dancers and entertainers who worked at Diamond Club during the applicable limitations
period would elect to participate in this action if provided notice of same.
       76.     Upon information and belief, more than fifty (50) dancers and entertainers have
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 11 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 12 of 22




worked at Diamond Club during the three (3) to five (5) years prior to the filing of this action.
       77.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she seeks
to represent and will adequately represent the interests of the class.
       78.     Plaintiff has hired Counsel experienced in class actions and in collective actions
under 29 U.S.C. § 216(b) who will adequately represent the class.
       79.     Defendants failed to keep records of tips, gratuities and/or service charges paid to
Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.
       80.     Federal law mandates that an employer is required to keep for three (3) years all
payroll records and other records containing, among other things, the following information:
       a.      The time of day and day of week on which the employees’ work week begins;

       b.      The regular hourly rate of pay for any workweek in which overtime compensation
               is due under section 7(a) of the FLSA;
       c.      An explanation of the basis of pay by indicating the monetary amount paid on a per
               hour, per day, per week, or other basis;
       d.      The amount and nature of each payment which, pursuant to section 7(e) of the
               FLSA, is excluded from the “regular rate”;
       e.      The hours worked each workday and total hours worked each workweek;

       f.      The total daily or weekly straight time earnings or wages due for hours worked
               during the workday or workweek, exclusive of premium overtime compensation;
       g.      The total premium for overtime hours. This amount excludes the straight-time
               earnings for overtime hours recorded under this section;
       h.      The total additions to or deductions from wages paid each pay period including
               employee purchase orders or wage assignments;
       i.      The dates, amounts, and nature of the items which make up the total additions and
               deductions;
       j.      The total wages paid each pay period; and
       k.      The date of payment and the pay period covered by payment.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 12 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 13 of 22




29 C.F.R. 516.2, 516.5.
       81.    Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden under

the FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of their work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

Anderson to provide the extent of their unpaid work.

       B.      INDIVIDUAL LIABILITY UNDER THE FLSA

       82.     In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters, Inc.,

711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Fifth

Circuit stated “[t]he dominant theme in the case law is that those who have operating control over

employees within companies may be individually liable for FLSA violations committed by the

companies.” Gray v. Powers, 673 F.3d 352, 357 (5th Cir. 2012).

       83.     Where an individual exercise “control over the nature and structure of the

employment relationship,” or “economic control” over the relationship, that individual is an

employer within the meaning of the FLSA and is subject to liability. Lambert v. Ackerley 180

F.3d 997 (9th Cir. 1999) Factors related to “economic control,” which included ownership

interest, operational control of significant aspects of the day-to-day functions, the power to hire

and fire employees, determine salaries, and the responsibility to maintain employment records.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 13 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 14 of 22




Gray, 673 F.3d at 355 (citing Williams v. Henagan, 595 F.3d 610, 615 (5th Cir. 2010).

        84.     Defendants Yates and Doe are individually liable for failing to pay Plaintiff and

the FLSA Class Members their wages. As previously stated, to the extent that the true identities

of other managers and owners are unknown at this time, Plaintiff will seek to amend to include

additional individuals who are liable to Plaintiff and Class Members pursuant to Gray v. Powers,

673 F.3d 352, 357 (5th Cir. 2012).

V.      COLLECTIVE ACTION ALLEGATIONS

        85.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in paragraphs 1-84 as if fully set forth herein.

        86.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic

dancers/entertainers at any time during the three (3) years prior to the commencement of this

action to present.

        87.     Plaintiff has actual knowledge that FLSA Class Members have also been denied
overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at
the federally mandated minimum wage rate. That is, Plaintiff worked with other
dancers/entertainers at Diamond Club. As such, she has first-hand personal knowledge of the
same pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers
at Defendants’ club have shared with her similar pay violation experiences as those described in
this Complaint.
        88.     Other employees similarly situated to Plaintiff work or have worked at Diamond

Club but were not paid overtime at the rate of one and one-half (1.5) their regular rate when those
hours exceeded forty (40) hours per workweek. Furthermore, these same employees were denied
pay at the federally mandated minimum wage rate.
        89.     Although Defendants permitted and/or required the FLSA Class Members to work
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 14 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 15 of 22




in excess of forty (40) hours per workweek, Defendants have denied them full compensation for
their hours worked over forty (40). Defendants have also denied them full compensation at the
federally mandated minimum wage rate.
        90.    FLSA Class Members perform or have performed the same or similar work as the
Plaintiff.
        91.    FLSA Class Members regularly work or have worked in excess of forty (40) hours
during a workweek.
        92.    FLSA Class Members regularly work or have worked and did not receive
minimum wage.
        93.    FLSA Class Members are not exempt from receiving overtime and/or pay at the

federally mandated minimum wage rate under the FLSA.
        94.    As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay
structure, misclassification as independent contractors and/or the denial of overtime and minimum
wage.
        95.    Defendants’ failure to pay overtime compensation and hours worked at the
minimum wage rate required by the FLSA results from generally applicable policies or practices
and does not depend on the personal circumstances of the FLSA Class Members.

        96.    The experiences of Plaintiff, with respect to her pay, are typical of the experiences
of the FLSA Class Members.
        97.    The specific job titles or precise job responsibilities of each FLSA Class Member
does not prevent collective treatment.
        98.    All FLSA Class Members, irrespective of their particular job requirements, are
entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.
        99.    All FLSA Class Members, irrespective of their particular job requirements, are
entitled to compensation for hours worked at the federally mandated minimum wage rate.
        100.   Although the exact number of damages may vary among FLSA Class Members,
the damages for the FLSA Class Members can be easily calculated by a simple formula. The
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                           PAGE 15 OF 22
       Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 16 of 22




claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on a
systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class
Members.
        101.    As such, Plaintiff brings her FLSA claims as a collective action on behalf of the
following class:
           All of Defendants’ current and former exotic dancers/entertainers who
           worked at the Diamond Club Cabaret location in Houston, Texas at any
           time starting three years before this Complaint was filed.
VI.     CAUSES OF ACTION
                                   FIRST CAUSE OF ACTION

            FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206
       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        102.    Plaintiff hereby incorporates by reference and re-allege each and every allegation
set forth in paragraphs 1-84 as if fully set forth herein.
        103.    Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
        104.    Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its
annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).
        105.    Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §
206.
        106.    Based upon the conduct alleged herein, Defendants knowingly, intentionally, and
willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.
        107.    Throughout the relevant period of this lawsuit, there is no evidence that
Defendants’ conduct that gave rise to this action was in good faith and based on reasonable
grounds. In fact, Defendants continued to violate the FLSA long after it learned that its
misclassification scheme and compensation policies were illegal.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 16 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 17 of 22




        108.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants, minimum wage compensation and an equal amount in the form of liquidated
damages, as well as reasonable attorneys’ fees and costs of the action, including interest, pursuant
to 29 U.S.C. § 216(b).
                                  SECOND CAUSE OF ACTION
           FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207
     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        109.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in paragraphs 1-84 as if fully set forth herein.
        110.    Each Defendant is an “employer” or “joint employer” of Plaintiff within the

meaning of the FLSA, 29 U.S.C. § 203(d).
        111.    Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
        112.    Defendants operate an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its
annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000.00).
        113.    Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.
Plaintiff worked approximately fifty (50) hours total every week she worked at Diamond Club.
        114.    Based upon the conduct alleged herein, Defendants knowingly, intentionally, and
willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.
        115.    Throughout the relevant period of this lawsuit, there is no evidence that Defendants’
conduct that gave rise to this action was in good faith and based on reasonable grounds. In fact,
Defendants continued to violate the FLSA long after it learned that its misclassification scheme
and compensation policies were unlawful.
        116.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants, overtime wage compensation and an equal amount in the form of liquidated damages,
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 17 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 18 of 22




as well as reasonable attorneys’ fees and costs of the action, including interest, pursuant to 29
U.S.C. § 216(b).
                                   THIRD CAUSE OF ACTION
                             ILLEGAL KICKBACKS, 29 C.F.R. § 531.35
      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        117.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in paragraphs 1-84 as if fully set forth herein.
        118.    Defendants required Plaintiff to pay monetary fees to Defendants and other
Diamond Club employees who did not work in positions that are customarily and regularly tipped,
in violation of 29 U.S.C. § 203(m).

        119.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Diamond
Club employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
        120.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. § 531.35
as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with respect to
Plaintiff’s wages.
        121.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

        122.    Plaintiff is entitled to recover from Defendants all fees that Defendants required
Plaintiff to pay in order to work at Diamond Club, involving but not limited to house fees and tip
sharing.
                                 FOURTH CAUSE OF ACTION
           UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203
     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)
        123.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in paragraphs 1-84 as if fully set forth herein.
        124.    Plaintiff customarily and regularly received more than thirty U.S. Dollars ($30.00)
a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. § 203(t), see
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                          PAGE 18 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 19 of 22




also 29 C.F.R. § 531.50.
       125.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”
of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).
       126.    Defendants are engaged in “commerce” and/or in the production of “goods” for
“commerce” as those terms are defined in the FLSA.
       127.    Defendants operate an enterprise engaged in commerce within the meaning for the
FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its
annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).
       128. Under TIPA:
          [a]n employer may not keep tips received by its employees for any purpose
          including allowing managers or supervisors to keep any portion of
          employees’ tips, regardless of whether or not it takes a tip credit.
           29 U.S.C. § 203.
       129.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the
form of fees, fines, mandatory charges and other payments to disc jockeys, security personnel, and
house moms in violation of TIPA.
       130.    Defendants required Plaintiff to participate in an illegal tip pool, which included
employees who do not customarily and regularly receive tips, and do not have more than a de

minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, house
moms, and management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15:
Tipped employees under the Fair Labor Standards Act (FLSA).”
       131.    The contribution Defendants required Plaintiff to make after each shift was
arbitrary and capricious and distribution was not agreed to by Plaintiff and other dancers; but
rather, was imposed upon Plaintiff and other dancers.
       132.    By requiring Plaintiff to pool their tips with club management, including the
individual Defendants named herein, Defendants “retained” a portion of the tips received by
Plaintiff in violation of the FLSA.
       133.    Defendants did not make any effort, let alone a “good faith” effort, to comply with
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                         PAGE 19 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 20 of 22




the FLSA as it relates to compensation owed to Plaintiff.
        134.    At the time of their illegal conduct, Defendants knew or showed reckless disregard
that the tip-pool which they required Plaintiff to contribute included non-tipped employees and,
therefore, was statutorily illegal. In spite of this, Defendants willfully failed and refused to pay
Plaintiff the proper amount of the tips to which she was entitled.
        135.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates
the FLSA.
        136.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the
form of fees, fines, mandatory charges and other payments to disc jockeys and security personnel
in violation of TIPA.

        137.    As a result of the acts and omissions of the Defendants as alleged herein, and
pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all
misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated
tips, mandatory attorneys’ fees, costs, and expenses.
                                FIFTH CAUSE OF ACTION
                            FORCED TIPPING, 29 C.F.R. § 531.35
     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         138. Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in paragraphs 1-84 as if fully set forth herein.
        139.    Defendants required Plaintiff to pay monetary fees to other Diamond Club
employees who did not work in positions that are customarily and regularly tipped, in violation
of 29 U.S.C. § 203(m).
        140.    Defendants’ requirement that Plaintiff pay fees to other Diamond Club employees
violated the “free and clear” requirement of 29 C.F.R. § 531.35.
        141.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §
531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with
respect to Plaintiff’s wages.
COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                            PAGE 20 OF 22
     Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 21 of 22




       142. Plaintiff is entitled to recover from Defendants all fees that Defendants required
Plaintiff to pay other employees in order to work at Diamond Club, involving but not limited to
forced tip sharing.
                                        PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests of this Court the following relief:
           1.         For compensatory damages according to proof at trial of at least $100,000;
           2.         For special damages according to proof at trial;
           3.         For restitution of unpaid monies;
           4.         For attorneys’ fees;
           5.         For costs of suit incurred herein;

           6.         For statutory penalties;
           7.         For civil penalties;
           8.         For pre-judgment interest;
           9.         For post-judgement interest;
           10.        For general damages in an amount to be proven at trial;
           11.        For declaratory relief;
           12.        For injunctive relief; and

           13.        For such other and further relief as the tribunal may deem just and proper.

 Dated: March 1, 2021

                                                           Respectfully submitted,

                                                           ELLZEY & ASSOCIATES, PLLC


                                                            /s/ Jarrett L. Ellzey
                                                           Jarrett L. Ellzey
                                                           Texas Bar No. 24040864
                                                           Leigh Montgomery
                                                           Texas Bar No. 24052214
                                                           1105 Milford Street
                                                           Houston, Texas 77006

COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                             PAGE 21 OF 22
    Case 4:21-cv-00668 Document 1 Filed on 03/01/21 in TXSD Page 22 of 22




                                                    Telephone: (713) 554-2377
                                                    Facsimile: (888) 995-3335
                                                    jarrett@hughesellzey.com
                                                    leigh@hughesellzey.com

                                                    Attorneys for Plaintiff and all others
                                                    similarly situated



                               DEMAND FOR JURY TRIAL
      Plaintiff hereby demands a trial by jury for all such triable claims.

 Dated: March 1, 2021

                                                      /s/ Jarrett L. Ellzey
                                                    Jarrett L. Ellzey
                                                    Texas Bar No. 24040864
                                                    Leigh Montgomery
                                                    Texas Bar No. 24052214
                                                    1105 Milford Street
                                                    Houston, Texas 77006
                                                    Telephone: (713) 554-2377
                                                    Facsimile: (888) 995-3335
                                                    jarrett@hughesellzey.com
                                                    leigh@hughesellzey.com

                                                    Attorneys for Plaintiff and all others
                                                    similarly situated




COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 22 OF 22
